Name: Council Regulation (EEC) No 3255/85 of 18 November 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 85 Official Journal of the European Communities No L 311 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3255/85 of 18 November 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in questions are produced in the Community, and in other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each, of them. These suspensions shall be applicable from 1 January to 30 June 1986. Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 November 1985. For the Council The President M. FISCHBACH No L 311 /2 Official Journal of the European Communities 22. 11 . 85 ANNEX Common Customs Tariff Heading No Description Rate of autonomous duty % ex 03.01 A I b) Salmon, frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 1,1 ex 03.01 B I e) 1 Piked dog-fish (Squalus acanthias), fresh, chilled or frozen, whole, headless or in pieces 6 03.01 Big) 2 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces 2 ex 03.01 B I g) 2 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces, intended for smoking (a) 0 ex 03.01 B I y) Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, for processing (a) 0 ex 03.02 A I f) Saithe (Pollachius virens), salted or in brine, whole, headless or in pieces, intended for smoking or drying (a) 9 ex 03.02 A II d) Fillets of saithe (Pollachius virens or Gadus virens), salted, or in brine, intended for smoking or drying (a) 10 ex 03.03 A Vb) Krill for processing (a) 6 ex 16.04 B I Salmon for the processing industry for manufacture into pastes or spreads (a) 2,8 ex 16.05 A Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki' (Paralithodes brevipes), 'Kegani' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more 0 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions .